Exhibit 10.2 AGREEMENT TO ACCEPT DEFERRED COMPENSATION THIS DEFERRED COMPENSATION AGREEMENT (The "Agreement") is effective as of this 9th day of November, 2010 (the “Effective Date”) by and between KENNETH STEPHEN GREEN ("Executive") and CATALYST GROUP HOLDINGS, INCORPORATED a Delaware corporation (the "Corporation"). 1. Salary Executive and the Company both acknowledge that pursuant to Executive’sEmployment Agreement with the Company, Executive is entitled to receive an annual salary which equals 1% of the gross sales revenue of the Company, but in no event shall Executive receive less than $600,000 annually as of the Effective Date of this Agreement (the “Compensation”).Executive shall only receive $600,000 of the annual compensation in cash (the “Cash Compensation”).The remainder of the Compensation shall be issued in stock options (pursuant to the Company’s stock option plan and Executive’s stock option agreement) at the then current strike price to equal the remainder of Executive’s compensation. 2. No Compensation For Worked Performed: Effective November 9, 2010, both Executive and the Company agree that until furtherwritten notice from the Company and/or Executive pursuant to the terms of thisAgreement, that although Executive shall accrue and earn the Compensation,Executive shall not receive $400,000 of the Cash Compensation, until 60days has elapsed from the date that Executive has made a written request for the Compensation from the Company. In other words, until Executive has exercisedthe rights above, Executive shall receive Cash compensation at the rate of $200,000 per year instead of $600,000 per year.$300,000 shall be deferred. 3. Benefits Executive’s benefits with the Company shall remain unaffected by thisagreement. 4. Stock The shares of common stock held by Executive shall be unaffected by this Agreement. 5. Vacation Executive’s vacation benefits shall be unaffected by this Agreement.For theavoidance of doubt, in the event of termination, Executive shall be eligible toreceive accrued vacation benefits as required by law at the rate of the Salary,unless changed pursuant to the terms of Executive’s agreements with theCompany. 6. General Provisions The parties expressly agree that the obligations contained in this Agreement arethe sole and only consideration for it, and that no representations or inducementshave been made by any party, officers, employees, managers, agents or itsdirectors, except as specifically set forth in this Agreement.This Agreementsupersedes any previous agreement or understanding between the partiesregarding the subject matter contained herein.Additionally, this Agreement canonly be modified in writing.Any dispute as to its terms or its interpretationshall be governed by the laws of the State of California and the exclusivejurisdiction and venue of Santa Clara County, California. IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective Date. EMPLOYER: EMPLOYEE: Signature Signature Name: Kenneth Stephen Green Name:Kenneth Stephen Green Title:Chairman and Chief of Corporate Development And individual Date: Date:
